I would sustain the first assignment of error. R.C.2921.05(B) states that no person "shall retaliate against the victim of a crime" in the manner and with the motive specified. The conduct that the statute prohibits thus unambiguously requires a wrong committed against the victim. Defendant-appellant threatened to commit such a wrong, but his conduct in making those threats was not a wrong committed against the victim. Absent the conduct prohibited by a criminal statute, there is no liability. R.C. 2901.21(A).
Copies mailed to:
Cheryl A. Ross
James S. Armstrong
Hon. Jeffrey E. Froelich